DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This office action is in response to arguments and amendments entered on September 1, 2022 for the patent application 17/164,944 filed on February 2, 2021. Claims 1, 2, 5-8, 11 and 14 are amended. Claims 3 and 4 are cancelled. Claims 15-17 are new. Claims 1, 2 and 5-17 are pending. The first office action of February 9, 2022 and the second office action of June 1, 2022 are fully incorporated by reference into this Non-Final Office Action.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2 and 5-17 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claim 1 is directed to “an exercise assisting apparatus” (i.e. a machine), claim 7 is directed to “a method of assisting exercise executed in an exercise assisting apparatus” (i.e. a process), and claim 8 is directed to “a non-transitory recording medium” (i.e. a machine), hence the claims are directed to one of the four statutory categories (i.e. process, machine, manufacture, or composition of matter). In other words, Step 1 of the subject-matter eligibility analysis is “Yes.”

However, the claims are drawn to an abstract idea “exercise assistance,” either in the form of “certain methods of organizing human activity,” in terms of managing personal behavior or relationships or interactions between people (including social activities, teaching and following rules or instructions), or reasonably in the form of “mental processes,” in terms of processes that can be performed in the human mind (including an observation, evaluation, judgement or opinion). Regardless, the claims are reasonably understood as either “certain methods of organizing human activity” or “mental processes,” which require the following limitations: 
“acquiring arm-swing trajectory data pieces from a plurality of human subjects output by the terminal;
resampling arm-swing trajectory data pieces on a plurality of human subjects with a predetermined number of samples, to thereby generate resampled arm-swing trajectory data pieces; 
generating a distance matrix based on a minimum distance between two point groups after association between individual points in the respective two point groups, the two point groups being selected from among point groups that respectively constitute the resampled arm-swing trajectory data pieces; 
generating clustering data through classification of values contained in the distance matrix into a plurality of clusters; 
comparing a currently-acquired arm-swing trajectory data piece on a user with the clustering data, identifying a cluster that is most similar to the currently-acquired arm-swing trajectory data piece and corresponds to the clustering data, from among the plurality of clusters, and determining an arm-swing type corresponding to the currently-acquired arm-swing trajectory data piece based on the cluster that is identified as being the most similar to the currently-acquired arm-swing trajectory data, and 
outputting information indicating the arm- swing type corresponding to the currently-acquired arm-swing trajectory data piece.”
These limitations simply describe a process of data gathering and manipulation, which is partially analogous to “collecting information, analyzing it, and displaying certain results of the collection analysis” (i.e. Electric Power Group, LLC, v. Alstom, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016)). Hence, these limitations are akin to an abstract idea which has been identified among non-limiting examples to be an abstract idea. In other words, Step 2A, Prong 1 of the subject-matter eligibility analysis is “Yes.”

Furthermore, the claims do not include additional elements that either alone or in combination are sufficient to claim a practical application because to the extent that, e.g., “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display,” are claimed, as these are merely claimed to generally link the use of a judicial exception (e.g., pre-solution activity of data gathering and post-solution activity of presenting data) to (1) a particular technological environment or (2) field of use, per MPEP §2106.05(h); and are applying the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea, per MPEP §2106.05(f). In other words the claimed “exercise assistance,” is not providing a practical application, thus Step 2A, Prong 2 of the subject-matter eligibility analysis is “No.”

Likewise, the claims do not include additional elements that either alone or in combination are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g. “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display,” are claimed, these are generic, well-known, and conventional data gather computing elements. As evidence that these are generic, well-known, and a conventional data gathering computing elements, Applicant’s specification discloses these in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). Furthermore, “a memory,” “a processor,” “a terminal,” “a sensor,”  and “a display,” as seen in FIG. 7 and as described in paras. [0027] and [0028] discloses ubiquitous standard equipment within modern computers and does not provide anything significantly more. Therefore, Step 2B, of the subject-matter eligibility analysis is “No.”

In addition, dependent claims 2, 5-6 and 9-14 also do not provide a practical application and are insufficient to amount to significantly more than the judicial exception. As such, dependent claims 2, 5-6 and 9-14 are also rejected under 35 U.S.C. § 101, based on their respective dependencies to claim 1. Therefore, claims 1, 2 and 5-14 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Response to Arguments
The Applicant’s arguments filed on September 1, 2022 related to claims 1, 2 and 5-17 are fully considered, but are not persuasive.  

THE REJECTION UNDER 35 USC 101
The Applicant respectfully argues “It is respectfully submitted, however, that even if the claims could be considered to recite an abstract idea, independent claims 1, 7, and 8 nevertheless integrate any such abstract idea into a practical application and are therefore not directed to an abstract idea.”
The Examiner respectfully disagrees. The Applicant’s argument is repetitive from the prior submitted arguments of May 9, 2022. Again, the argument is conclusory and fails to provide any evidence substantiating an error on the Examiner’s part. As such, the argument is not persuasive. 

The Applicant respectfully argues “In addition, it is respectfully submitted that even if claim 1 could be considered to be directed to a judicial exception, claim 1 recite features that, when considered as a whole, amount to “significantly more” than the judicial exception. See MPEP 2106.05.A.”
The Examiner respectfully disagrees. The Applicant’s argument continues to be conclusory and fails to provide any evidence, in view of MPEP 2106.05A, substantiating an error on the Examiner’s part. As such, the argument is not persuasive. 

The Applicant respectfully argues “In particular, it is respectfully pointed out that with the structure of the present invention as recited in independent claim 1, an exercise assisting system is provided that enables a computer (processor), in cooperation with a terminal including a sensor that outputs arm-swing trajectory data pieces indicating a trajectory of an arm, to classify different arm-swing types of a plurality of different human subjects (generate clustering data), and to determine the arm-swing type of a user based on a currently- acquired arm-swing trajectory data piece output by the terminal, using the clustering data.
It is respectfully submitted that the above described features and effects amount to a concrete technological improvement over the conventional technology, whereby a computer is enabled to determine an arm-swing type of a user.”
The Examiner respectfully disagrees. The Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. 
None the less, arguments with regard to a “prior art” and “novelty,” are best suited for arguing rejections under 35 U.S.C. §§ 102 and 103. The test for 35 U.S.C. § 101 subject-matter eligibility requires claims to be examined using the “two-part Mayo test” for determining subject-matter eligibility, as previously performed above. As such, the argument is not proper for facilitating a 35 U.S.C. § 101 subject-matter eligibility discussion.
Further, the Applicant is misconstruing the proper analysis under 35 U.S.C. § 101. The lack of prior art, clearing the claims of any 35 U.S.C. §§102 or 103 rejections, is not evidence of subject-matter eligibility under 35 U.S.C. §101. 
Also, a prior art search is not necessary to resolve whether the additional element is a well-understood, routine, conventional activity because a lack of novelty (i.e. “a concrete technological improvement over the conventional technology”) does not necessarily show that an element is well-understood, routine, conventional activity previously engaged in by those in the relevant field. In the present case, Applicant’s claims merely recite a generic computer performing generic computer functions at a high level of generality which do not meaningfully limit the claims to amount to anything “significantly more.”
Finally, there are many cases where prior art was not present yet an abstract idea in and of itself was still at issue (i.e. Ultramercial, Inc. v Hulu, LLC (2014); buySAFE, Inc. v Google, Inc. (2014); and Planet Bingo, LLC v VKGS LLC (2014)). As such, the argument is not persuasive. 

The Applicant continues to argue: “In this connection, the Examiner is again respectfully referred to the description in Japanese Patent Application No. 2020-048697, which is the priority application of the present application, the entire disclosure of which is incorporated by reference in the present application (See paragraph [0001] of the pre-grant publication of the present application), and which corresponds to Japanese Patent 7014249B2. The disclosure of JP 7014249 contains some description which was omitted in the English language specification of the present application. In particular, the portion of JP 7014249 B2 corresponding to paragraph [0003] of the pre-grant publication of the present application (translation provided by Google Patents) describes that:
How to swing your arms is important in running and walking. However, it is difficult to recognize what kind of arm swing you are doing unless you are aware of it. Especially when you are tired, it is difficult to be aware of how to swing your arms. Therefore, for example, Patent Document 1 discloses a technique of estimating the amount of steps taken by the user based on the detected peak of the arm swing of the user and calculating the energy consumption value. 
Japanese Unexamined Patent Publication No. 2019-115665
However, the technique described in Patent Document 1 has a problem that it is not possible to classify the characteristics of the user's arm swing method, that is, the user's arm swing type.”
The Examiner respectfully disagrees. Again, the Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. Further, solving a problem in the art that is described in an unexamined foreign application is not the standard for determining subject-matter eligibility. Rather, the Applicant’s claims have been examined using the “two-part Mayo test” for determining subject-matter eligibility. This process requires narrowly construing the Applicant’s claims and citing relevant case law to support a subject-matter eligibility determination. The Examiner has respectfully met this burden and has done so at a reasonable level of abstraction. As such, the argument is not persuasive. 

The Applicant respectfully argues “The Examiner is further respectfully referred to the third paragraph of MPEP 2106.05(a), which describes that If it is asserted that the invention improves upon conventional functioning of a computer, or upon conventional technology or technological process  technical explanation as to how to implement the invention should be present in the specification. That is, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology. An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical solution expressed in the claim, or identifies technical improvements realized by the claim over the prior art. (Emphasis added.)  
It is respectfully submitted that the specification and claims of the present application (including the description in the priority application of the present application, the entire contents of which is incorporated by reference in the present application) satisfy the above criteria set forth in MPEP 2106.05(a), third paragraph.
It is respectfully submitted, therefore, that even if claim 1 could be considered to recite an abstract idea, claim 1 nevertheless contains additional elements that integrate any alleged abstract idea into a practical application because claim 1 achieves "[an improvement in the functioning of a computer, or an improvement to other technology or technical field, as discussed in MPEP §§ 2106.04(d)(1) and 2106.05(a)." See MPEP 2106.04(d).I. 
In addition, for similar reasons, it is respectfully submitted that even if claim 1 could be considered to be directed to an abstract idea, claim 1 nevertheless includes limitations that amount to "significantly more" than the abstract idea, because these limitations achieve "i. Improvements to the functioning of a computer,. . ." or "ii. Improvements to any other technology or technical field.. ." See MPEP 2106.05.I.A.
The Examiner respectfully disagrees. Again, the Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. The Applicant is misconstruing the teachings of MPEP §§ 2106.05(a), 2106.04(d)(1) and 2106.05(a). Specifically, the Applicant’s claims are providing an instructional improvement benefiting mankind and not technology. The Applicant’s claims merely describe “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display.” It is unclear how these components, individually or collectively as a whole, are providing an improvement within the technology of “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display.” Further, the Applicant’s specification as a whole is classified within CPC A63B24/00 which deals with controlling or monitoring of exercises, sportive games, training or athletic performances, not technological advances in “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display” technology. As such, the argument is not persuasive. 

The Applicant respectfully argues “In addition, for similar reasons, it is respectfully submitted that even if claim 1 could be considered to be directed to an abstract idea, claim 1 nevertheless includes limitations that amount to "significantly more" than the abstract idea, because these limitations achieve "i. Improvements to the functioning of a computer,. . ." or "ii. Improvements to any other technology or technical field.. ." See MPEP 2106.05.I.A. In addition, as noted above, amended independent claim 1 is directed to a system comprising "a terminal including a sensor that outputs arm-swing trajectory data pieces indicating a trajectory of an arm, the trajectory being obtained by a swing of the arm; and an exercise assisting apparatus comprising: a memory; and a processor configured to execute a program loaded in the memory, wherein the processor: acquires arm-swing trajectory data pieces from a plurality of human subjects output by the terminal; ..." 
The Examiner respectfully disagrees. Again, the Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. The Applicant’s argument is conclusory and fails to provide any evidence demonstrating anything “significantly more” or “an improvement.” The Applicant’s computer is reasonably understood by the Applicant’s disclosure to be routine and conventional; thus perfectly capable of performing the claimed function. The Applicant is not claiming anything specialized or advanced with regards to the computer. As such, the argument is not persuasive. 

The Applicant respectfully argues “It is respectfully submitted, therefore, that even if claim 1 could be considered to recite an abstract idea, claim 1 nevertheless contains additional elements that integrate any alleged abstract idea into a practical application because claim 1 recites features that "implement[] a judicial exception with, or us[e] a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim. .." See MPEP 2106.04(d).I.”
The Examiner respectfully disagrees. Again, the Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. The Applicant’s argument is conclusory and fails to provide any evidence demonstrating “a practical application.” Furthermore, there are also several factors that reasonably explain that the Applicant’s claims are not indicative of integration into a practical application, which include: 
•	Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f);
•	Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g); and 
•	Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Here, the Applicant’s claims are not providing any technological advancement as described in the bulleted factors and, as described above in the rejection. Instead, the Applicant’s claims are merely claimed to use a computer as a tool to perform an abstract idea and to generally link the use of a judicial exception to a particular technological environment or field of use. As such, the argument is not persuasive. 

The Applicant respectfully argues “In addition, for similar reasons, it is respectfully submitted that even if claim 1 could be considered to be directed to a judicial exception, claim 1 contains limitations that, when considered as a whole, amount to "significantly more" than the judicial exception because these limitations amount to "iii. Applying the judicial exception with, or by use of, a particular machine, ..." See MPEP 2106.05.I.A. “
The Examiner respectfully disagrees. Again, the Applicant’s argument is derivative of previously presented arguments submitted on May 5, 2022. The Applicant’s argument is conclusory and fails to provide any evidence demonstrating anything “significantly more.” Furthermore, it is unclear as to how the generic, routine and conventional combination of generic elements (i.e. “a memory,” “a processor,” “a terminal,” “a sensor,” and “a display”) amounts to a “particular machine.” As previously stated above, the Applicant’s computer is reasonably understood by the Applicant’s disclosure to be routine and conventional; thus perfectly capable of performing the claimed function. The Applicant is not claiming anything specialized or advanced with regards to the computer. As such, the argument is not persuasive. 
The Applicant respectfully argues “In view of the foregoing, it is respectfully submitted that amended independent claim 1 and corresponding amended independent claims 7 and 8, and the claims respectively depending therefrom, fully comply with the requirements of 35 USC 101, and it is respectfully requested that the rejection thereunder be withdrawn.”
The Examiner again respectfully disagrees, for the same reasons disclosed here and above. As such, the argument is not persuasive. Therefore, the rejections under 35 U.S.C. §101 are not withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT P. BULLINGTON whose telephone number is (313) 446-4841.  The examiner can normally be reached on Monday through Friday from 8 A.M. to 4 P.M. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Peter Vasat, can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Robert P Bullington, Esq./             Primary Examiner, Art Unit 3715